EXHIBIT 1 TRANSACTIONS DURING PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the sale of shares on the NASDAQ Global Market.Certain of the prices reported below reflect the weighted average sale price of the shares of Common Stock sold on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 02/05/2013 Sale 02/06/2013 Sale 1 02/08/2013 Sale 2 02/11/2013 Sale 3 02/12/2013 Sale 4 02/13/2013 Sale 5 02/14/2013 Sale 6 2/15/2013 Sale 7 2/19/2013 Sale 8 2/20/2013 Sale 9 2/21/2013 Sale 10 2/22/2013 Sale 11 2/25/2013 Sale 12 2/26/2013 Sale 13 2/27/2013 Sale 14 2/28/2013 Sale 15 3/1/2013 Sale 16 3/4/2013 Sale 17 3/5/2013 Sale 18 3/6/2013 Sale 19 3/7/2013 Sale 20 3/8/2013 Sale 21 3/11/2013 Sale 22 3/13/2013 Sale 23 3/14/2013 Sale 24 3/15/2013 Sale 25 3/19/2013 Sale 26 3/20/2013 Sale 27 3/21/2013 Sale 28 3/22/2013 Sale 29 3/25/2013 Sale 30 1 This transaction was executed in multiple trades at prices ranging from $8.00 – 8.07. 2 This transaction was executed in multiple trades at prices ranging from $8.00 – 8.07. 3 This transaction was executed in multiple trades at prices ranging from $8.14 – 8.18. 4 This transaction was executed in multiple trades at prices ranging from $8.20 – 8.23. 5 This transaction was executed in multiple trades at prices ranging from $8.30 – 8.67. 6 This transaction was executed in multiple trades at prices ranging from $8.50 – 8.60. 7 This transaction was executed in multiple trades at prices ranging from $8.55 – 8.56. 8 This transaction was executed in multiple trades at prices ranging from $8.40 – 8.73. 9 This transaction was executed in multiple trades at prices ranging from $8.30 – 9.67. 10 This transaction was executed in multiple trades at prices ranging from $8.25 – 8.58. 11 This transaction was executed in multiple trades at prices ranging from $8.25 – 8.55. 12 This transaction was executed in multiple trades at prices ranging from $8.60 – 8.65. 13 This transaction was executed in multiple trades at prices ranging from $8.33 – 8.57. 14 This transaction was executed in multiple trades at prices ranging from $8.65 – 8.90. 15 This transaction was executed in multiple trades at prices ranging from $8.55 – 8.81. 16 This transaction was executed in multiple trades at prices ranging from $8.66 – 8.73. 17 This transaction was executed in multiple trades at prices ranging from $8.25 – 8.35. 18 This transaction was executed in multiple trades at prices ranging from $8.25 – 8.355. 19 This transaction was executed in multiple trades at prices ranging from $8.01 – 8.26. 20 This transaction was executed in multiple trades at prices ranging from $8.00 – 8.04. 21 This transaction was executed in multiple trades at prices ranging from $8.15 – 8.35. 22 This transaction was executed in multiple trades at prices ranging from $8.315 – 8.50. 23 This transaction was executed in multiple trades at prices ranging from $8.35 – 8.46. 24 This transaction was executed in multiple trades at prices ranging from $8.50 – 8.55. 25 This transaction was executed in multiple trades at prices ranging from $8.50 – 8.68. 26 This transaction was executed in multiple trades at prices ranging from $8.41 – 8.50. 27 This transaction was executed in multiple trades at prices ranging from $8.21 – 8.30. 28 This transaction was executed in multiple trades at prices ranging from $8.10 – 8.20. 29 This transaction was executed in multiple trades at prices ranging from $8.10 – 8.17. 30 This transaction was executed in multiple trades at prices ranging from $8.00 – 8.05.
